Citation Nr: 1500335	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-23 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include total hip replacement and degenerative joint disease (DJD). 

2.  Entitlement to service connection right hip disability, to include total hip replacement and DJD. 

3.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to March 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  In September 2011, the case was remanded for additional development and it now returns for final appellate review.

In a November 2009 rating decision, the RO denied the Veteran's service connection claims for low back and bilateral ankle disabilities.  In September 2010, the Veteran submitted a notice of disagreement with the decision.  In January 2011, the RO issued a statement of the case; however, the Veteran has not submitted a substantive appeal.  Consequently, these issues are not before the Board at this time.

In December 2009, the Veteran testified at the RO before a Decision Review Officer (DRO).  The Veteran testified before the undersigned Veterans Law Judge in July 2011.  Transcripts of both hearings have been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals additional VA treatment records dated through September 2012, which were considered by the agency of original jurisdiction (AOJ) in a September 2012 supplemental statement of the case; as well as the January 2014 Appellate Brief.  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Board also notes that the Veteran has a Veterans Benefits Management System (VBMS) electronic file, however, there are currently no documents located in the VBMS file.
FINDINGS OF FACT

1.  A left hip disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

2.  A right hip disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

3.  Bilateral pes planus pre-existed the Veteran's entrance to active duty and did not increase in severity beyond the nature progression during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for pes planus have not been met.  38 U.S.C.A. §§ 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service Social Security Administration and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

The Veteran was also afforded a VA examination with opinion in October 2011 with respect to the issues decided herein.  The Board finds that such examination and opinion is adequate to decide the issues as it is predicated on an interview with the Veteran as well as a review of the record, to include his service treatment records and a physical examination with diagnostic testing.  In this regard, the proffered opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein have been met. 

As indicated above, the Board remanded the case for additional development in September 2011.  Such development included, to obtain outstanding VA treatment records dated prior to December 2007; arrange for VA examinations; and to readjudicate the issues based on the entirety of the evidence.  A review of the record reflects that VA treatment records prior to 2007 have been associated with the claims file.  As noted, the Veteran was afforded an adequate VA examination in October 2011; and the claims were readjudicated in the September 2012 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in December 2009 and July 2011, the Veteran was provided an opportunity to set forth his contentions during hearings respectively, before a DRO; and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the DRO and undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the nature and etiology of the Veteran's bilateral hips and bilateral pes planus.  Moreover, the hearings involved a discussion regarding why the Veteran believed his bilateral hip disability was related to service; and why his bilateral pes planus was aggravated by his military service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the July 2011 hearing discussion raised the possibility that there were outstanding treatment records available from VA prior to 2007, the Board remanded this issue in September 2011.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral hip disability

The Veteran contends that he currently has a bilateral hip disability (status post replacement) that is etiologically related to his period of active service.  Specifically, at his July 2011 hearing before the undersigned, the Veteran asserted that he was injected with penicillin in both hips in 1979 while serving in Korea.  See Hearing Transcript, pp. 7-8.  He testified that the injections had a paralyzing effect on his body.  Consequently, when he attempted to get out of bed later that day, he fell to the ground further injuring both hips.  He has endorsed continuous hip symptomatology since that time.  See Hearing Transcript, p. 8.

The Veteran's service treatment records do not reflect injury to the hips.  A March 1981 service discharge examination found the Veteran's lower extremities to be normal upon clinical evaluation.  In a March 1981 Report of Medical History (RMH), the Veteran denied any problems with swollen or painful joints.  While the Veteran reported leg cramps, the examiner noted that such was secondary to exertion and no treatment was required.  There are no complaints with regards to any hip symptomatology.

Post service treatment records include a December 2002 VA pelvic x-ray that shows severe degenerative changes of the hips.  In the clinical history, it is noted that the Veteran was hit by a car three years prior and was never seen or treated.  An October 2003 VA discharge summary documents the Veteran's DJD of the right hip and subsequent right total hip replacement.  In the history of present illness, it was again noted that the Veteran stated he was involved in a motor vehicle accident several years prior and has had bilateral hip pain since that time.  An October 2004 VA discharge summary documents left hip DJD and subsequent left total hip replacement.  Subsequent VA treatment records dated from 2004 to 2012 show ongoing treatment for bilateral hip pain.

On October 2011 VA examination, the Veteran reiterated his contentions that subsequent to receiving penicillin injections to both hips while on active duty, he experienced paralysis to his lower body.  He reported that he tried to pull himself up but fell out of his bunk (6 to 8) feet, and landed on his hips.  The Veteran indicated that he was placed on light duty, however he continued to have pain in his hips.  Physical examination revealed intermittent to chronic weakness and pain to both hips.  X-rays revealed stable left and right total hip prosthesis in anatomic alignment.  The examiner stated that the Veteran's bilateral hip disability, to include bilateral hip DJD, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale included: there was no documentation of a chronic hip disability during service; December 2002 VA documentation of pelvic x-ray secondary to hip and back pain showed severe degenerative changes of the hips, with documentation from the Veteran stating he had been hit by a car three years prior and never seen or treated; the discharge summary relevant to the total right hip replacement includes the Veteran's report that he has experienced bilateral hip pain ever since a motor vehicle accident that happened a few years prior; there was no report of an in-service fall after receiving penicillin injections.  

While the medical evidence of record shows that the Veteran has a diagnosis of bilateral hip DJD and subsequent total hip replacements as noted in VA treatment records and the October 2011 VA examination, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the October 2011 VA examiner's opinion that the Veteran's bilateral hip disability was less likely as not related to service as there was no evidence shown of bilateral hip disability during service, and the Veteran did not mention any in-service bilateral hip injury during his post-service treatment for bilateral hip disability, and in fact related his bilateral hip pain to a post service motor vehicle accident.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2011 VA examiner's opinion.  

The Board notes that the Veteran has generally contended on his own behalf that his bilateral hip disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current bilateral hip symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hip disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of bilateral hip disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  

Therefore, while the Veteran is competent to describe his purported symptoms of a bilateral hip disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that the he had experienced bilateral hip pain since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran has alleged that he has experienced continuous bilateral hip symptoms since his claimed in-service injury, the service treatment records fails to document any complaints or treatment concerning the hips.  On his March 1981 RMH denied a history of pain in his joints, and while he reported leg cramps, such were attributed to exertion.  Moreover, a March 1981 service discharge examination found the Veteran's lower extremities to be normal.  Further, in the October 2003 and October 2004 VA discharge summaries relevant to his total hip replacements, the Veteran reported bilateral hip pain that started three years previously, after a motor vehicle accident.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of his bilateral hip condition and/or symptoms to be not credible.

In this regard, the Board has also considered whether service connection is warranted on a presumptive basis for the Veteran's bilateral hip disability.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in his hips to a degree of 10 percent within the one year following his active duty service discharge in March 1981.  In this regard, the Veteran' service treatment records are negative for such disease.  Moreover, as previously discussed, the Veteran's statements regarding a continuity of bilateral hip symptomatology have been determined to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that the Veteran's bilateral hip disability was not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of his service discharge.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left and right hip disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral pes planus

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The Veteran asserts that his preexisting bilateral pes planus was permanently aggravated by his active duty service.  In particular, he testified that the combat boots and physical training he was required to do while on active duty worsened his foot disability.  Accordingly, he believes service connection is warranted.  

Here, the Board notes that the March 1977 enlistment examination reflected a diagnosis of bilateral pes planus, stage II of III.  Service treatment records show intermittent complaints of foot and ankle pain.  A September 1980 service treatment records reflects complaints related to foot/ankle problems and a diagnosis of "marked" pes planus.  The Veteran reported that his boots were causing his foot problems and that he had to wear steel toe shoes.  He was placed on light duty profile (no prolonged standing or walking).  Separation examination in March 1981 showed a normal clinical evaluation of the feet; however, the examining physician noted pes planus since childhood.  Therefore, as pes planus was noted on his service entrance examination, it is the Veteran's burden, not VA's, to show an increase in severity of such disorder during or as a result of his service.

Post service treatment records show no treatment for bilateral pes planus.

On December 2010 VA ankle examination, bilateral pes planus was noted on x-ray and the VA examiner opined that the pes planus was unrelated to the claimed ankle disability.

During the July 2011 Board hearing, the Veteran reported that he did not seek treatment for his pes planus following service.  See Hearing Transcript, p. 4.  Nevertheless, he testified that his foot pain worsened during service and that he has experienced chronic foot pain since that time.  See Hearing Transcript, p. 6.  

On October 2011 VA examination, the Veteran reported he was diagnosed with flat feet as a small child, and that such was aggravated by boots in the military.  Indeed, he stated he was not given any inserts and was placed on light duty three times and had frequent ankle sprains.  The Veteran reported that he continues to have problems with his feet.  Physical examination was essentially unremarkable.  The Veteran did report pain in his feet , and such was noted; as well as the use of assistive devices.  The devices were noted to be used mostly for his hip pain, but the Veteran reported the devices help with the foot pain as well.  The examiner found that pes planus was not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner indicated there was no in-service documentation of chronic foot problems while in service; the separation examination shows no indication that the pes planus worsened while in service; there is no documentation of treatment before, during, or after military service; and current x-rays show bilateral pes planus, however there is no history of treatment.

In this case, the Veteran's pes planus was noted upon his entry into active duty service.  Moreover, such did not increase in severity beyond the nature progression during service and, therefore, service connection is not warranted.  In this regard, the Board places great probative value on the opinion provided by the VA examiner in October 2011.  In this regard, the examiner noted a pre-service diagnosis of pes planus.  The examiner also noted the lack of chronic complaints or treatment related to pes planus while on active duty.  Thus, given these facts, the examiner opined that the Veteran's pes planus was not related to or aggravated by his military service.  The examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records, and conducted a physical examination.  As such, the opinion was based on an accurate and complete factual premise.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the October 2011 VA examiner's opinion.  There is no contrary medical opinion of record.

In this regard, the Board notes that the Veteran is competent to describe the current nature of his pes planus.  However, he is not competent to offer an opinion as to whether his military service aggravated his pes planus beyond the natural progression.  In this regard, the question of aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the Board finds that the impact, if any, of the Veteran's activities during his military service on his pre-existing pes planus is a complex medical question as such involves the knowledge of the nature and expected progression of pes planus.  As such, the question of whether the Veteran's pes planus increased beyond the natural progression during service may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also v. Nicholson, 21 Vet. App. 456 (2007).  

Therefore, for the foregoing reasons, the Veteran's claim for service connection for pes planus must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left hip disability, to include total hip replacement and DJD is denied. 

Service connection right hip disability, to include total hip replacement and DJD is denied. 

Service connection for bilateral pes planus is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


